Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on December 9. 20201 is acknowledged.
3.	Claims 1-20 are pending in this application.


Sequence Compliance
4.	This application is objected to because the amino acid sequence FSSE (written out in the structural format as P5779) is not associated with a sequence identifier (a SEQ ID NO) (see for example, paragraphs [0127] and [0206]). All peptide sequence having 4 or more amino acids references in the specification must include a SEQ ID NO and must be included in the sequence listing. Applicant has not filed a sequence listing. Please see MPEP 2421-2422.

Restriction
5.	Applicant's election with traverse of the species K883 and parenteral administration as the elected dosage form in the reply filed on December 9, 2021 is acknowledged.  The traversal is on the ground(s) that searching for all species and dosing forms, while distinct, constitutes an undue burden to the Office.  This is not found persuasive because the only exemplified species in the instant application is K883. The P5779 (FSSE) is the natural amino acid tetrapeptide of K883. As evidenced by Martinotti et al (ImmunoTargets and Therapy, 2015, 4: 101-109), HMGB1 is a 215 ALL tetrameric peptidomimetic that has at least an azatide linkage for stability that has the function of being an antagonist of HMGB1. 
The requirement is still deemed proper and is therefore made FINAL. A search was conducted on the elected species, K883, which appears to be free of prior art. A search was conducted on the genus claim, claim 14, and prior art was found. Claims 1-20 are examined on the merits in this office action.

Objections
6.	The specification is objected to for containing sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). The specification discloses peptide sequence FSSE (written out in structure as P5779), and this is missing the respective sequence identifier. For example, paragraphs [0127] and [0206] disclose peptide sequence FSSE, but these are missing their sequence identifiers. The examiner would like to bring the applicant’s attention to the following excerpt from MPEP §2422.03: 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned  

The applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
7.	The specification is objected to for the following: The specification indicates "incorporation by reference" of certain documents (see for example, paragraphs [0028], [0042] and [0222] of specification 2020/0352887). The MPEP states the following: "An application as filed must be complete in itself in order to comply with 35 U.S.C. 112. Material nevertheless may be incorporated by reference. An application for a patent when filed may incorporate “essential material” by reference to (1) a U.S. patent, >or< (2) a U.S. patent application publication, **>which patent or patent application publication does not itself incorporate such essential material by reference…”Essential material” is defined in >37CFR1.57(c)< as that which is necessary to (1) **>provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by the first paragraph of 35 U.S.C. 112, (2) describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by the second paragraph of 35 U.S.C. 112…” (see MPEP 608.01(p)).
8.	The specification is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see paragraph [0241] of specification 
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
9.	Claims 14-16 and 19-20 are objected to for the following minor informality: claims 14-16 and 19-20 contain the acronym “HMGB1”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., high mobility group box 1  (HMGB1). The abbreviations can be used thereafter. 
10.	Claims 2 and 16 are objected to for the following: Claims 2 and 16 do not end with a period. Applicant is required to correct this error in response to the office action.

Rejections
35 U.S.C. 112(b)
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 and R2…” (claim 1) and “The pharmaceutical composition of claim 14, wherein the HMGB1 antagonist tetramer peptidomimetic…wherein R is C or N; and at least one of R1 and R2…” (claim 15). The chemical structure
    PNG
    media_image1.png
    159
    246
    media_image1.png
    Greyscale
does not have any Rs but R1 and R2. Therefore, it is unclear what R recited in claims 1 and 15 are referring to.



35 U.S.C. 112(a)
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The courts have stated:
	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using 	"such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
	
In the instant case, the claims are drawn to a pharmaceutical composition comprising a therapeutically effective amount of a HMGB1 antagonist tetramer peptidomimetic which has been stabilized with at least one azatide linkage, and at least 
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable claims 14-16 and 19-20 are broad generics with respect all possible compounds encompassed by the claims. The possible structural variations are limitless to any class of peptide or a peptide-like molecule that can form amide bonds, and make up the class of peptidomimetic antagonist. It must not be forgotten that the MPEP states that if a peptide is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.  Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond compounds disclosed in the examples in the specification. Moreover, the specification lack sufficient variety of species to reflect this variance in the genus since the specification does not provide any examples of derivatives. The specification is void of organic molecules that functions as a peptide-like molecule that qualify for the functional characteristics claimed as a peptide or a peptide-like molecule or other peptidic 
The specification is limited to the peptide or peptide-like molecules that are P5779 (FSSE tetrapeptide) or P5779 derivatives that has both terminal ends being azatide linkage: 
    PNG
    media_image2.png
    294
    283
    media_image2.png
    Greyscale
(see paragraph [0206]) . The ones with the azatide linkages is K883 in the instant application. The working example describes K833. The specification discloses that K883 shows significantly higher in vitro and in vivo stability than P5779 (see paragraph [0208]). The working example only describes K883 (see Examples). Example 1 describes the synthesis of K883 (see paragraphs [0242]-[0254]). Example 2 describes the stability of K883 compared to that of the P5779 tetrapeptide (see paragraph [0255]). Example 3 describes bioavailability and administration of K883 (see paragraphs [0256]-[0261]). Example 4 describes efficacy of K883 (see paragraphs [0262]-[0264]). Example 5 describes inhibition MD2 binding to HMGB1 (see paragraphs [0265]-[0268]). Example 6 describes K883 inhibition of HMGB1 induced TNF release (see paragraphs [0269]-[0271]). Examples 10-11 describe the effects of P5779 tetrapeptide (see paragraphs [0278]-[0283]). Examples 
The specification does not disclose peptidomimetics other than K883, that is modeled after P5779 nor does the specification disclose HMGB1 antagonist tetramer peptidomimetics other than P5779 and K883. Given the breadth of the genus, one of ordinary skill in the art would not consider K883 to be the representative of the full scope.
Neither the specification nor the prior art disclose HMGB1 antagonist tetramer peptides other than P5779. Yang et al (J. Ex. Med., 2015, 212(1): 5-14) teach the design of P5779 (see p. 9, left column, paragraph 1): 
    PNG
    media_image3.png
    385
    304
    media_image3.png
    Greyscale
. Given this information, there is a high level of unpredictability associated with identifying HMGB1 antagonist tetramer peptides other than P5779 that target MD-2 binding. It is also not clear whether tetramer peptides and tetramer peptidomimetics exist that antagonize HMGB1 via a different mechanism than MD-2 binding. As a result, one of ordinary skill in the art would not consider Applicant was in possession of the full scope of HMGB1 antagonist tetramer peptides not tetramer peptidomimetics.

    PNG
    media_image4.png
    589
    535
    media_image4.png
    Greyscale
…the structure similarity of the folic acid analogs and P5779 suggested they could potentially display comparable biological effects (see pp. 4-5, “Fingerprint similarity search and structure-based screening for P5779 mimetics”). 
Description of P5779 and K883 is not sufficient to encompass numerous other tetramer small molecule peptidomimetics that belong to the same genus. For example, from Sun reference, the 6 groups that showed the most biological effects were the ones with N-terminal modifications with tetrahydrofolic acid, folic acid, leucovorin, 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.



35 U.S.C. 102/103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Bondebjerg et al (US 2007/0155803).
21.	Bondebjerg et al teach administering a small molecule peptidomimetic of a tetramer peptide, and the peptidomimetics contain one peptide bond replaced with an azatide linkage (see claims 27-28, and Examples 4-26 that shows tetrapeptide peptidomimetics having azatide linkages). Bondebjerg et al teach oral, nasal, pulmonary, topical, transdermal, intracisternal, intraperitoneal, vaginal and parenteral routs for administration (see paragraph [0219]), meeting the limitation of a pharmaceutical composition. With respect to the limitation “HMGB1 antagonist tetramer peptidomimetic” in instant claim 14, an intended use limitation does not impart patentability to product claims where the product is otherwise anticipated by the prior art.  Because the Bondebjerg et al reference teaches a compound that meets the structural limiation of the claim (i.e., the compound is a tetrameric peptidomimetic), the burden is shifted to Applicant to come forward with evidence establishing a nonobvious difference between the claimed peptidomimetic and the prior art peptidomimetics (see MPTP 2113). Therefore, claim 14 is anticipated.

Obviousness Double Patenting
22.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
23.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/869905 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of copending claims, and vice versa.
24.	Instant claims are drawn to a pharmaceutical composition comprising a therapeutically effective amount of a peptidomimetic molecule having the chemical structure
    PNG
    media_image5.png
    157
    256
    media_image5.png
    Greyscale
: wherein R is C or N; and at least one of R1 and R2 is N to provide an azatide linkage, such that the peptidomietic molecule is stabilized relative to a peptidomimetic molecule wherein both R1 and R2 =C, and at least one pharmaceutically acceptable excipient (see claim 1).
25.	Copending claims are drawn to a method of treating and/or inhibiting severe sepsis in a mammal comprising administering to a mammal a therapeutically effective amount of a peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide (see claim 1). Claim 2 recites that the tetramer peptide which has been stabilized with at least one azatide linkage; Claim 3 recites that the peptidomimetic is a modified P5779; Claim 5 recites that the small molecule is K883.
un Pharmaceutical Industries, Ltd. V. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010)).
27.	In the instant case, the reference application discloses a method of treating and/or inhibiting severe sepsis in a mammal by administering the same composition. With respect to claim 3, the reference claims 7, 12 and 15 requires an oral dosage form. With respect to claim 4, reference claims 7, 13 and 15 requires a parenteral dosage form. With respect to claim 7, reference claim 11 requires that the peptidomimetic molecule is combined with a pharmaceutical excipient comprising PBS:PEG 300:propylene glycol:polysorbate 80 in a ratio of 50:40:5:5. With respect to claim 8, reference claim 17 requires that the aqueous solubility of the peptidomimetic molecule is greater than 1 mg/ml. With respect to claim 9, reference claim 16 requires that the peptidomimetic molecule is stable for greater than 60 minutes in plasma or simulated stomach acid. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

28.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-19 of copending Application No. 16/869950 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of copending claims, and vice versa.

    PNG
    media_image5.png
    157
    256
    media_image5.png
    Greyscale
: wherein R is C or N; and at least one of R1 and R2 is N to provide an azatide linkage, such that the peptidomietic molecule is stabilized relative to a peptidomimetic molecule wherein both R1 and R2 =C, and at least one pharmaceutically acceptable excipient (see claim 1).
30.	Copending claims are drawn to a method of treating and/or inhibiting neuropathic pain in a mammal comprising administering to a mammal a therapeutically effective amount of a peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide (see claim 1). Claim 2 recites that the tetramer peptide which has been stabilized with at least one azatide linkage; Claim 3 recites that the peptidomimetic is a modified P5779; Claim 5 recites that the small molecule is K883.
31.	A claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use (Sun Pharmaceutical Industries, Ltd. V. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010)).
32.	In the instant case, the reference application discloses a method of treating and/or inhibiting neuropathic pain in a mammal by administering the same composition. With respect to claim 3, the reference claims 7, 13 and 15 requires an oral dosage form. With respect to claim 4, reference claims 7, 13 and 15 requires a parenteral dosage form. With respect to claim 7, reference claim 12 requires that the peptidomimetic . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Art of Interest
33.	Janda et al (US Patent No. 6664372) teach synthesis of peptidomimetic azatides and combinatorial oligoazatide libraries (see abstract). Janda et al teach that azatide mimetics are needed for stability as compared to various natural peptide products and compounds which possess better bioavailability and exhibit greater activity as compared to known peptides (see column 2, lines 60-64). Janda et al teach that azatides have the structure: 
    PNG
    media_image6.png
    170
    546
    media_image6.png
    Greyscale
(see Figure 5).


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654